AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                  Pagel of l



                                        UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                          JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses Committed On or After November I, 1987)
                                         V.

                         Juan Jose Venegas-Venegas                              Case Number: 3:18-mj-22550-RAM

                                                                               Mark F. Adams
                                                                               Defendant's Attorney


REGISTRATION NO. 80523298

THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                       Nature of Offense                                                          Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




 D Count(s)              ~~~~~~~~~~~~~~~~~-
                                                                                dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


  IZI Assessment: $10 WAIVED         IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.



  ------··--·---··"'''              -·----,                                  Wednesday, October 31, 2018
                                                                             Date of Imposition of Sentence



                                                                             H~~QUAID
                  t;::ii            ri                        ,
                                                                             UNITED STATES MAGISTRATE JUDGE

           c ... :..H"                        - Jhf\J,'.!i?f.v;· I
       . )':';-c_'C;-.. _:.                    --~~


                                                                                                                   3:18-mj-22550-RAM
